 

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 4:19-cv-00571-DCB Document1 Filed setogns Page 1 of 11

A

 

LODGED
copy

FILEO
RECEIVED

 

 

 

 

 

 

UNITED STATES DISTRIC’

bungee 7 6 2019

 

 

 

 

 

 

 

 

for the CLERK US. DISTRICT COURT
, . ay DISTRICT OF ARIZONA DEPUTY
District of Arizona a
Tucson Division
CV-19-571-TUC-DCB
) Case No.
‘ (to be filled in by the Clerk's Office)
David i. moRead 5
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) _

If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) Ml Yes [_] No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
=)y- )
Cacitiss Copeta Pawo oC Sveavisd2r§3 )
COCHISE Cove Asp CENT” )
OFfclacs QW? CmAmers, rn THEIR)
PER SNOK 4w Oe CorNernES )
(seeé TAC )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants.cannot fit in the space above, please
write “see attached” in the space and attach an additional page

COMPLAINT FOR A CIVIL CASE

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

with the full list of names.)
I. The Parties to This Complaint
A. The Plaintiff(s)
_ needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address
B. The Defendant(s)

YARD M. poiecr

JO Qaim Hiei , Fo Ay i218
Bisdae  Coctyse Cont
pha BSG60%

($2) 236HO0S|

Edi toe. SVDR CG mai]. Om

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if own). Attach additional pages if needed.

Page 1 of 5
Case 4:19-cv-00571-DCB Document1 Filed 12/06/19 Page 2 of 11

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Bei Onl MC pM Ae

Job or Title (if eown) Conk Oy OR wey

Street Address /$O QuveuTy per , 24% Fie

City and County Rit0GEe Age Cocuss Con

State and Zip Code Aa BS 03

Telephone Number ¢ ‘¢ 20) 432-8700

E-mail Address (if known) Duncjn punk @ Coka se Az. 90 v
Defendant No. 2

Name Sana MAaom

Job or Title (if known) nner Ceairy Conan Aton wer,

Street Address

City and County ;

State and Zip Code ha

Telephone Number

E-mail Address (if known)

 

Defendant No. 3

 

 

 

 

 

 

Name Lowi tcc p

Job or Title (if known) Ciel Oar Cisnm Rttronnen, Coimel Du,
Street Address ISO QWuwh [Her , 2!@ Ae |

City and County OiGee APSO? Cocnve Cow

State and Zip Code Az ¥ {G02

Telephone Number & 20) 442-8700

E-mail Address (if known) | 2uceea é CaM He EG2.W

 

Defendant No. 4

 

 

 

 

 

 

Name Mack Whwas

Job or Title (if known) SHEQIFE

Street Address cof N Jupp ON

City and County — BIkEE, Cocuve Gx

State and Zip Code h Z£ 3 S603

Telephone Number ($2@) 432-9500

E-mail Address (if known) edd maawels © cocluse, #2.g0U

 

Page 2 of 5
 

 

Case 4:19-cv-00571-DCB

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Document 1 Filed 12/06/19 Page 3 of 11

 

Defendant No. 47-5
Name
Job or Title drknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known;

Defendant Na. # 6
Name
Job or Title (fknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known;

Defendant No +
Name
Job or Title ff known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known:

Defendant No £
Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

ken SuwSHpr
Commend, OFEMwWS Dyvitar
205 WM. “Wbon Dre.

_ Bishee Cac Hse. Court.
ht F5602

22) 432-9500
lebnad.sh Ad @ Coie. A#.Gov

 

 

_ Buee MONG ae

/ SHC 'S, LEDER , Mise Tie MAN Fae
203 N. 390 PR
BistGe | Coemve unt
_ Ee, P5604

_. 20) 432-7540 |
Amorge e Codie We Gu

Joep BoniOvet
Vereenve
_@os N, D90 On.

Bisse, Cocthle Coren ee
fe. Boos re

_ G2). 432 - -95GO. ;
+Hpoaquez & Cochise. he. au

_ Chto. rhs
Clic TNRDRMANON OFCEe
WSN. SU90 On
Biskee ) Coc Cony __
Ke §SG0?
(St) 422-4500 .

_cempas € cadnse .At- gon _

 

 

Page

 
Case 4:19-cv-00571-DCB Document1 Filed 12/06/19 Page 4 of 11

Pro Se I (Rev. 12/16) Complaunt for a Civil Case

 

Defendant NoAé q
Name
Job or Title (ifknown
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known;

Defendant No.2~ /o
Name
Job or Title (if kaown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known;

Defendant No.2 / ]
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known;

Defendant No [2d
Name
Job or Title ¢if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Many aren SIWLES AJP

Cam en)_ Clave of Te. Supatiin. Cong

At COCHISG CN
Bisbee. 4p Cre Se _Qunth -
he Byend
(20) 492-F286

 

UNEWOWN ee
(foronea_ OR. antl) Dam Cate te OWS
__ [00 Quart. Hee _
— Big has ) COAHSE COU,
At B50?

G20) & u?2- 8600

 

fai men) Comm CoPecusoie (nr Wow) Tusmeig o€ Pence
[00 Cocomh AE SA .

 

Sted sity, CatnlE BIO

he F564
__ 62) Bo3-1800. ee
_ REA Potcell Bcxyne

ANN ENGu Sy
Count SoPGOASAR
1415 MELOOY. tN f06'e' e
Re BSEr% -
Gee) 482-400 | ae
Aeeglish. © cohite. AZ Gov... a

 

 

Page 2 af $

 
 

Case 4:19-cv-00571-DCB Document1 Filed 12/06/19 Page 5 of 11

Pra Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No.a7 [3
Name 7 PEGG Juoyp .
Job or Title (if known) -_ Coun Su@enso@ oo
Street Address 7 {as Maon4 EN
City and County . Lyssaé yp COMSE Qu | _.
State and Zip Code Oe B86?  —
Telephone Number 7 . (Ge 242 22-4200 -
E-mail Address ¢if known) pjwdd © Coie Ae.g ov

Defendant No. 2
Name
Job or Title 4@/knownl
Street Address
City and County
State and Zip Code

 

Telephone Number

E-mail Address (ifknoun.

 

 

Defendant No. 3
Name
Job or Title tifhnowes
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known}

Defendant No. 4
Name
Job or Title (if hnown,

Street Address
City and County
State and Zip Cade
Telephone Number

E-mail Address (if known
Case 4:19-cv-00571-DCB Document1 Filed 12/06/19 Page 6 of 11

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
i Federal question C1 Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case. ,

US, Con fr FUDAN ) Fins Pm ET

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship -
A bh ict Se

1. The Plaintiff(s)

 

  

Md. a. Ifthe plaintiff is an individual
The plaintiff, (name)
State of (name) . a

is a citizen of the

 

 

b. If the plaintiff is a corporation 4
The plaintiff, (name) a , is incorporated
under the laws of the State of (name) 7 :
and has its principal place of ant the State of (name)

s

 

 

 

 
    

2. The Defendant(s)

 

 

a. If the deféndant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 5
' ; Case 4:19-cv-00571-DCB Document1 Filed 12/06/19 Page 7 of 11

Pro Se I (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) , is ingorporated under
the laws of the State of (name) er , and has its

 

principal place of business in the State of (name) , Fé A
Or is incorporated under the laws of (fores

 

    
   

 

 

3, The Amount in Controv:

The amount in eontroversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is € than $75,000, not counting interest and costs of court, because (explain):

 

Ii. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See AtAcrHé&o

 

IV. Relief —

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

peeved MOE nar Gmitted laste; have at Chingeh >! ee nce

- O4mac6et To Come HS AE PLO pl fon COSTS Ch be ho fersuna )
-— Pnnis Yan a6 8 VAG. Furuce Yovrarons

Page 4 of 5
 

Case 4:19-cv-00571-DCB Document1 Filed 12/06/19 Page 8 of 11
ev

Attachment

Ill. State of Claim(s)

INTRODUCTION

Plaintiff David M Morgan has published the Cochise County Record
intermittently and in various electronic forms since late 2005. The publishing
has focused on local courts, local policing and local politics and has in excess of
11,000 regular readers.

Morgan also moderates a Facebook group focused on similarly serious local
news. The group has more than 10,000 members. Combined, Morgan's
publishing resources have become the best read source of such information in
the rural border county.

CLAIM ONE

On November 15, 2019 and on several other occasions since September 25,
2017 Morgan's attempts to schedule visits with Cochise County jail inmates via
the video visitation service was “rejected” with a message from inmate
communications service provider Securus that the decision was made by, and
was relevant only to, the Cochise County Sheriffs jail.

On September 25, 2017 plaintiff Morgan had received a letter from CCSO
Bisbee Jail Manager Lt Ariel Monge indicating that Morgan was “no longer
authorized to visit neither by video or in person at any of the Cochise County Jail
facilities.”

On September 25, 2017 Morgan e-mailed CCSO Commander (Detention
Operations) Ken Bradshaw that he wanted to appeal the suspension decision as
relayed by Monge. Bradshaw never responded. Sheriff Mark Dannels was made
aware of the suspension and the request to appeal it, as was Sheriff's Office
Public Information Officer Carol Capas, County Attorney Brian Mcintyre and
County Supervisors Pat Call, Ann English and Peggy Judd. No one responded
to Morgan about his request to appeal the suspension of his capability to
communicate with jail inmates in person or via the Securus video visit system.

Ariel Monge, Ken Bradshaw, Mark Dannels, Carol Capas, and Brian Mcintyre
 

Case 4:19-cv-00571-DCB Document1 Filed 12/06/19 Page 9 of 11

took actions, under color of law, to interfere with the news gathering and news
dissemination activities of Morgan.

CLAIM TWO

On December 8, 2017 Morgan was served with notice of a civil action (Cochise
County Superior Court CV2017-0060) in which Brian Mcintyre and the Office of
the Cochise County Attorney alleged Morgan had, in publishing a news story
about a criminal defense attorney's Motion to Remand to Grand Jury with links
to related documents, violated criminal and civil laws.

The Verified Complaint by Mcintyre asks for an Order of the civil court declaring
Morgan in violation of a criminal statute and two civil statutes and asks for an
award of attorneys fees.

In mid-October 2017, Todd Borquez (a detective with the Cochise County
Sheriffs Office) was contacted by one or more persons in the Cochise County
Attorney's Office and began an investigation of Morgan for the criminal
misdemeanor charge of Unlawful Grand Jury Disclosure.

In a March 20, 2018 hearing on plaintiff McIntyre's request for Temporary
Restraining Order, Deputy County Attorney Sara Ransom argued that Morgan's
acts of publishing were criminal and that the case was not about First
Amendment protected activities. County Attorney Mcintyre testified that he
could have had Morgan arrested but that wouldn't accomplish what he wanted.
Mcintyre said his office had spent more than 100 hours on the (Morgan) case.

On March 20, 2018 out-of-county Judge Thomas Fink (Superior Court for Santa
Cruz County, Arizona) ruled from the bench denying the Preliminary Injunction,
finding that that Morgan broke no laws in obtaining the documents in question,
and that the county was not likely to succeed on the merits of the underlying civil
action.

The Office of the County Attorney appealed the court's denial of the Application
for Preliminary Injunction.

On June 13,2019 the Court of Appeals filed the decision AFFIRMING the trial
court's ruling. On August 7, 2019 the Court of Appeals filed a mandate
instructing the Superior Court for Cochise County to conduct such proceedings
as necessary to comply with the decision of the court.

As of Dec 5, 2019 the underlying case of The Office of the Cochise County

be
Case 4:19-cv-00571-DCB Document1 Filed 12/06/19 Page 10 of 11

Attorney v David Morgan remains open. Prosecution has not proceeded nor has
the case been dismissed.

Brian Mcintyre, Lori Zucco, Sara Ransom and Todd Borquez took actions, under
color of law, to interfere with the news gathering and news dissemination
activities of Morgan.

CLAIM THREE

In Dec 2017, and January/February 2018, Mary Ellen Dunlap, at the time Clerk
of the Superior Court but without lawful authority, directed Deputy Clerks of
Court (names unknown at this time) to restrict Morgan's access to review certain
case files and case file documents which had not been sealed by court order or
statute.

Dunlap failed and refused to obtain or create accurate, specific, written
procedural information and/or provide other training to Clerk's office staff with
regard to public access to court files and documents, lawful and proper
redactions, and differences between “sealed” files and documents and those
that are “restricted”.

Mary Ellen Dunlap and unknown Deputy Clerks took actions, under color of law,
to interfere with the news gathering and news dissemination activities of
Morgan.

CLAIM FOUR

At all times relevant to the allegations in this Complaint the 3-person elected
County Supervisors (Pat Call, Ann English, and Peggy Judd) were made aware,
directly and/or via County Manager Ed Gilligan, of Morgan's regular complaints
about access to public records including court records, access to
communications with jail inmates, and the County's legal action against David
Morgan which sought to limit Morgan's current and future news publishing
activities.

The Supervisors failed and refused to provide adequate supervision of the
elected heads of the Sheriffs Office, the Office of the County Attorney and the
Clerk of the Superior Court to ensure that those persons who control access to
information about operations of county government took reasonable precautions
(including clear written training and supervision) to avoid violations of Morgan's
First Amendment rights.
Case 4:19-cv-00571-DCB Document1 Filed 12/06/19 Page 11 of 11

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: [2 i (o [: Z| 5

Signature of Plaintiff /_, Ki ——

Printed Name of Plaintiff Dh ro PM Morahn

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

   
  

 

Bar Number

 

 

 

 

elephone Number
E-mail Address

   

 

 

Page 5 of 5
